UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4582
SHAWN LESTER,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-33)

                   Submitted: February 28, 2002

                      Decided: March 20, 2002

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Samuel D. Marsh, Assis-
tant United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LESTER
                               OPINION

PER CURIAM:

   Shawn Lester pled guilty pursuant to a written plea agreement to
one count of aiding and abetting the possession with intent to distrib-
ute heroin, in violation of 21 U.S.C.A. § 841(a)(1) (West 1999 &
Supp. 2001); 18 U.S.C. § 2 (1994). His attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel
states that there are no meritorious grounds for appeal. Although
informed of his right to file a supplemental pro se brief, Lester has
not done so.

   Lester was sentenced to eighteen months imprisonment and three
years of supervised release. Because Lester’s sentence was below the
properly calculated sentencing guidelines’ maximum range and less
than the statutory maximum sentence, it is not reviewable. United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). In accordance
with the requirements of Anders, we have examined the entire record
in this case, and we find no meritorious issues for appeal.

   For these reasons, we affirm Lester’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED